The opinion of the court was delivered by
McEnhry, J.
The plaintiff, through a broker, purchased of the defendant nine bonds of the State of Louisiana. They were bonds of one thousand dollars each and numbered 749, 750, 771, 797, 808, 821, 853, 863, 905. These are some of the bonds which are invalid; and which were stolen from the office of the State Treasury by the Treasurer, E. A. Burke, and placed on the market. The status of *583these bonds has been fixed by this court, and there is no effort in •this suit to establish their validity. The plaintiff brought this suit •to be reimbursed the price, with interest, that he paid for said bonds.
There is no question as to his right to obtain the relief prayed for, if the bonds are such as are described in the petition of plaintiff. 'The evidence fully and completely establishes the fact that the bonds are such as are described, and that they were purchased from ■the defendant.
The only defence is to the insufficiency of the evidence, the defendant claiming that plaintiff’s case depends upon proving a contract for the purchase of ten thousand dollars of State bonds, which must be proved by written evidence, or by the testimony of at least •one credible witness and other corroborating testimony. R. 0. O. 2276.
There is no attempt here to enforce a contract against the defendant for any sum of money over five hundred dollars. Defendant’s liability arises from a quasi contract, to restore the price of that article he has agreed to deliver, and which he has failed to do. The original contract is not in question. It is not specially denied and put at issue. The only question at issue is as to the identity of the bonds. This is fully established by the broker who made the purchase for the plaintiff. But we are strongly inclined to the opinion that the requirements of Art. 2276 of the Oivil Code have been complied with. One witness, the broker, swears most positively to the purchase of the bonds from the defendant: He is corroborated by his clerk and by the president of the insurance company, who instructed him to make the purchase. The broker gave the defendant a check on the Union National Bank for the price of the bonds, and on delivery of the bonds to the company he received a check from the insurance company for the amount.
In fact, there is the testimony of one witness and other corroborating circumstances to the purchase of the time bonds.
Judgment affirmed